Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating prison disciplinary rules that prohibit the unauthorized exchange of personal property and the altering of State clothing. Petitioner also was assessed $19.66 for the cost of replacing the altered clothing. The charges stemmed from a cell search that uncovered a book belonging to another inmate and two pairs of State pants with the belt loops altered.
Initially, we reject petitioner’s contention that the determination should be annulled because the misbehavior report did not comply with 7 NYCRR 251-3.1. In our view, the misbehavior report was sufficient to inform petitioner of the charges against him and enable him to prepare a defense (see, e.g., Matter of Carini v Mann, 237 AD2d 761, 762). Furthermore, we find no error in the Hearing Officer’s denial of petitioner’s request to call the State shop civilian inasmuch as her testimony regarding petitioner’s request to exchange the pants would have been irrelevant to the charge of altering State clothing (see generally, Matter of Gill v Selsky, 240 AD2d 831). Petitioner’s remaining contentions are either unpreserved for our review or found to be unpersuasive.
Cardona, P. J., Crew III, White, Yesawich Jr. and Peters, JJ., concur.
Adjudged that the determination is confirmed,
without costs, and petition dismissed.